Case 2:12-cv-11269-SJM-MJH ECF No. 18, PagelD.66 Filed 08/19/21 Page 1 of 2

 

UNITED STATES Districr COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

539 THEODORE LEVIN UNITED STATES COURTHOUSE

231 W. LAFAYETTE BOULEVARD DIVISIONAL OFFICES
KINIKIA D. ESSIX DETROIT, MICHIGAN 48226 ANN ARBOR
COURT ADMINISTRATOR www.mied.uscourts.gov BAY CITY
PHONE: 313-234-5051 FLINT
FAX: 313-234-5399 PORT HURON

August 17, 2021

Jeremy Powell
256 Lolly Pop
Westland, MI 48186

Jeremy Powell
34806 Somerset
Westland, MI 48186

In Re: Powell v. WalMart, Inc., Case No. 12-cv-11269

Dear Mr. Powell,
have been contacted by Judge Stephen Murphy who presided over the above referenced case.

Judge Murphy informed me that it has been brought to his attention that while he presided
over the case, he owned a small amount of stock in WalMart, Inc. His ownership of stock neither
affected nor impacted his decisions in the case. But his stock ownership would have required recusal
under the Code of Conduct for United States Judges, and thus, Judge Murphy directed that I notify
the parties of the conflict.

Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee, provides the
following guidance for addressing disqualification that is not discovered until after a judge has
participated in a case:

[A] judge should disclose to the parties the facts bearing on disqualification as soon as
those facts are learned even though that may occur after entry of a decision. The parties
may then determine what relief they may seek and a court (without the disqualified
Judge) will decide the legal consequence, if any, arising from the participation of the
disqualified judge in the entered decision.

Although Advisory Opinion 71 contemplates disqualification after a Court of Appeals oral
argument, the Committee explained “[s]imilar consideration would apply when a judgment was entered
in a district court by a judge and it is later learned that the judge was disqualified.”
Case 2:12-cv-11269-SJM-MJH ECF No. 18, PagelD.67 Filed 08/19/21 Page 2 of 2

Letter Re Case No. 12-cv-11269
August 17, 2021 Page 2

With Advisory Opinion 71 in mind, you are invited to respond to Judge Murphy’s disclosure
of a conflict in this case. Should you wish to respond, please submit your response on or before

August 27, 2021. Any response will be considered by another judge of this court without the
participation of Judge Murphy.

Sincerely,

UB Et

Kinikia D. Essix
Court Administrator
